97 F.3d 1449
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael BURGESS, Defendant-Appellant.
No. 95-7967.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 10, 1996.Decided:  September 19, 1996.

Michael Burgess, Appellant Pro Se.  Robert Clifford Chesnut, Assistant United States Attorney, Alexandria, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Michael Anthony Burgess appeals from the district court's order denying his motion for relief under 28 U.S.C. § 2255 (1994), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   In a prior appeal, this court vacated and remanded to the district court to conduct an evidentiary hearing to determine whether Burgess requested his attorney to note an appeal from his conviction.  United States v. Burgess, No. 94-6883(L) (4th Cir.  June 22, 1995) (unpublished).  The district court concluded, after hearing testimony from Burgess and his attorney, that Burgess had not, in fact, asked his attorney to appeal.  Our review of the transcript from that hearing reveals that the district court's conclusion was properly supported.  Because Burgess failed to appeal, his other claims are waived.  See United States v. Emanuel, 869 F.2d 795, 796 (4th Cir.1989) (nonconstitutional claims not raised on direct appeal may not be asserted in a collateral proceeding).  Accordingly, we affirm the district court's judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED